OFFICE     OF     THE   ATTORNEY        GENERAL     OF   TEXAS
                                                    AUSTIN

QCIlA8.m c. MAnw
 ..-      ..*a
                                                                       Haroh 81,   1999

             .m.  Mtur   Htmriok
              amntg  mftor
              HoDklnn count7
             sulphur     Gprllup,      TOrae.
             Dear Sir:




                        Tour latter




                                                               Peaoo gotr  his
                                                              at or boom the
                                                               half of hi8




                                      Ose,   a040   of   arimlaal   Prooemm      5x-0-
             rider     aa lollowt
                       *Three Dollar8 #hall br paid .bbythe
                     oounty to the County &ad&e, or J#&@ !zy?the Can't
                     at Law and Two Dollar8 anCfiity      oentr 8hall
                     be paid by tM   oounty to tho JPetios, Of the
Mr. Lotue Hatnrlok,     Xaaroh 2l,   1999,   Page 2


      Peaoa, for laoh oriminal        action tried and
      finally    dlaporad of b&ore him.          provided,
      however, that In all oountiaa          having a popu-
      lation    of 2O;OOO or lass      the JUatloa of the
      Peace ahall raoaiva a trfal         fee oi Three
      Dollara.      Suah Judes or Juatloa      ahall pro-
      aqnt to the Comlaalonera*          Court of hi8
      oounty at a r48Ular termthereor,            a rrlttan
      aooount 8peoltyIng      each orlmlnal      action In
      whloh ha olalma auoh fee, oertlrled            b auoh
      Jud e or JuatIoe to be oorreot,          and ? f 104
      wlitf the County Clerk.       The Conmiaalonera*
      Court ah811 approve auoh looount for Nob
      amount a4 they rind to be 00rr40t,            and
      order a drart to be 14~44         upon   the aounty
      Treasurer     In favor or auoh Judge or Juatioa
      for the mount 80 a proved.           Provided the
      CommlaaIonar8c COure ahall not pay any
      aooount 40 approted. Prorlded the com-
      mlaaIonara*     Court ahall not      ay any aooount
      or trial    tma in an
      whloh an acquittal
      of Taxaa waa repreaanted        In the trial      of
      raid oauaa by the Count Attorney,             or hi8
      aaalatant      Criminal Die t riot Attorney or
      hla aaeIatant,and tha oertlfIoato             or aald
      Attorney is lttaohed to aald aooount oertl-
      tying to the faot that raid 0~88 was tried,
      and the State     of Texan waa rapreaentad,          and
      that ln hi8 judgment then         waa 8urrlOIent
      avIden      In said oauae to demand a trial
      or k344t~.*
               Artlola   lOS2 aupra, by It8 t4m             8peOIrlOaUy
 provide8 that the Juatfoe of the Peace ahall be al4 by
 the oounty the 8ug1 of $Z.SO for aaoh orlmlnal               a0 e Ion
 tried and finally       418 oaed of baiora him.           The manner
-in whloh tine8 ara pa ! 4 or worked out on the count
 farm or other pub110 works la Imaterlal.                  Under t g a
 statute     above uoted     the Justloe       ot the Peaoe la On-
 titled    to $2.S8 ror &.mlnal        aotloaa    rittaliy   dIspoas4
 or barore him In counties        havb       a   opulatlon    oi mora
 than 20 00 Inhabitants         and the SUBe loe Or the Pea08
 In oount Pea having a population          of 20 000 or leaa II+
 habitants     ahall reoelve    a trial    fee 0) 03.00, ior eaoh
 oaae rlnally      Alapoaed of.
                     .




          Mr. Lotus       Hamrlok,    Muoh 2l,       1959,      Pa@ s


                       In view or tha roragolng     statute, pu are
          reapeotfully    ldvI88d that It IS the opinion       Of-this
          Department that the Juatloea       of the Paaoe in all ooun-
          tlaa having a population      or more than 20,000 Inhabl-
          tanta la lntltlad     to a tee of $2.50,    to be paid by
          the oounty for eaoh orlmlnal       notion finally    dlapoaed
          ot b*rora him and in oountiaa having a population            of
          20,000 or leas inhabitants,      the JUatloee     of tM Peqoe
          are entitled    to a fee or #s.OO iOr aaoh orlmIna1 ao-
          tlon aiapoaea or.
                          !fntatIng   that   the    toragolng       anawara    your
        . latplry,       vm romala
                                                        Vary    truly   pure
                                                   A!lTOBl’lBYU2NEBALOF TBXAB

_:, 3
                                                   BY               (signed)
                                                                    Ardall wllllama
                                                                           AaaIatant
~.
        ,‘AWtAW

          APPROVED: